In a consolidated action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Suffolk County (Cannavo, J.), dated October 9, 1991, which granted the motions of the defendants Net Properties Management, Inc., and King Kullen Grocery Co., Inc., for *485summary judgment, and from (2) a judgment of the same court, entered January 17, 1992, which dismissed the complaint insofar as asserted against the defendants Net Realty Holding Trust Co. and Net Properties Management, Inc.
Ordered that appeal from so much of the order as awarded summary judgment to the defendant Net Properties Management, Inc., is dismissed, and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that judgment is affirmed; and it is further,
Ordered that the respondents appearing separately and filing separate briefs are awarded one bill of costs.
The appeal from so much of the intermediate order as awarded summary judgment to the defendant Net Properties Management, Inc., must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Since the plaintiffs failed to present evidence that the respondents created or had actual or constructive knowledge of the alleged dangerous condition, the court properly awarded summary judgment to the respondents (see, Scirica v Ariola Pastry Shop, 171 AD2d 859; Johnson v Grand Union Co., 158 AD2d 517; see also, Gordon v American Museum of Natural History, 67 NY2d 836). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.